The Court

(present, Waties and Bay, Justices)
were dearly pf opinion that interest ought, in this case, to be *244recovered from the day that che bill became payable, though no protest teas made, or demand proved. For a protest is only necessary, in order to entitle the payee to damages against the draxver. Cun. Law of Bills of Exchange, 29. That the drawee is the original debtor after acceptance. 2 Burr. 6”4, The drawer is only liable on his default. That in this respect, it might be compared to a note of hand, payable at fourteen days ; in which case, interest was clearly recoverable from the day the money became due. That Lord Hardwicke, in 2 Atk. 631. had settled the principle, which had never been shaken or questioned since.
They were also of opinion, that the special circumstances in the case of Lang v. Brailsford, made it very different from the'present case. For, where a bill is made payable, or accepted to be paid at a particular banking-house, there the party ought to resort for payment, when the bill becomes due, by the custom of merchants, before interest or damages can be recovered from the acceptor; otherwise, the funds which might be placed in the hands of such banker, to answer such draft, might lie useless,, without" fhe acceptor’s knowing whether the money was called for or not.
The Jury found a verdict for the plaintiffs, with interest from the expiration of the fourteen days, mentioned in the bill, to the time of verdict.